Citation Nr: 1820604	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  10-15 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Maxwell D. Kinman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1963 to July 1973.  In June 2012, he testified before the undersigned Veterans Law Judge at the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  A transcript of the hearing is of record.

The Board remanded the appeal for further development in March 2014.  In October 2014, the Board denied service connection for right ear hearing loss.  The Veteran appealed the Board's decision to the Veterans Claims Court.  In July 2015, the Court Clerk vacated the Board's October 2014 decision pursuant to a Joint Motion for Remand (JMR).  The Board remanded the appeal for further development in February 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Pursuant to the February 2016 Board remand, the Veteran underwent a VA examination in May 2016.  Because the requested opinion was not rendered in May 2016 (the examiner was apparently confused as to whether service connection had already been established for the right ear), an addendum VA medical opinion was obtained in August 2017.  Apart from noting that a January 2009 private audiological report appeared to have reversed the puretone thresholds, the examiner did not address the nexus opinion contained therein - action specifically directed by the February 2016 Board remand instructions and the June 2015 JMR. 

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the claims file to be reviewed by the examiner who prepared the May 2016 VA examination report (or a suitable substitute if that examiner is unavailable) for the purpose of preparing an addendum opinion to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be scheduled for an examination.  The examiner should review the claims folder and then offer the following opinions with supporting rationale:

Is it at least as likely as not (50 percent or greater probability) that the current right ear hearing loss was incurred in or caused by the loud noise exposure during active service?  The examiner should comment on the January 2009 private audiological report.

2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




